 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL A. RODRIGUEZ (NYBN 4938262)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7146
 7        FAX: (415) 436-7234
          Michael.Rodriguez@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 19-0026 WHA
                                                      )
14            Plaintiff,                              )   UNITED STATES’ ADMINISTRATIVE MOTION
                                                      )   AND [PROPOSED] ORDER TO FILE RESPONSE
15       v.                                           )   BRIEF AND DECLARATIONS UNDER SEAL
                                                      )
16   DAVID JAH,                                       )
       a/k/a David Jah, Sr.,                          )
17     a/k/a David Jaa, and                           )
                                                      )
18   KRISTOPHER ALEXIS-CLARK,                         )
                                                      )
19                                                    )
              Defendants.                             )
20                                                    )
                                                      )
21
                                             NOTICE OF MOTION
22
              Pursuant to Criminal Local Rule 56-1, the United States hereby moves the Court for an Order
23
     permitting it to file under seal the government’s response to Defendant David Jah’s Motion to Suppress
24
     and certain accompanying declarations of San Francisco Police Department (SFPD) law enforcement
25
     officers.
26
                             MEMORANDUM OF POINTS AND AUTHORITIES
27
              The United States moves, pursuant to Criminal Local Rule 56-1(c), for an order sealing the
28

     USA MOT. TO FILE DOCUMENTS UNDER SEAL
     CR 19-0026 WHA
 1 government’s response to Jah’s Motion to Suppress and the accompanying declarations of SFPD

 2 Sergeants Anthony Damato, Thomas Maguire, Conroy Tam, and Matthew Mason, as well as the

 3 declaration of SFPD Officer Gary Moriyama. Both the response brief and the declarations contain

 4 personally identifying information—specifically, names and addresses—of non-parties to this case that

 5 must be redacted pursuant to the protective order issued in this case, Dkt. No. 42, and Federal Rule of

 6 Criminal Procedure 49.1. Thus, the United States submits that sealing is necessary and respectfully

 7 requests that the Court permit it to file these documents under seal.

 8

 9   Dated: July 24, 2019                                Respectfully submitted,

10                                                       DAVID L. ANDERSON
                                                         United States Attorney
11

12
                                                         ______/s/_________________________
13                                                       MICHAEL A. RODRIGUEZ
                                                         Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     USA MOT. TO FILE DOCUMENTS UNDER SEAL
     CR 19-0026 WHA
                                                     2
 1

 2                                         [PROPOSED] ORDER

 3         Based upon the motion of the United States and for good cause shown, IT IS HEREBY

 4 ORDERED that the United States’ Administrative Motion to Seal is GRANTED. The government’s

 5 response to Defendant David Jah’s Motion to Suppress and the accompanying declarations of San

 6 Francisco Police Department law enforcement officers shall be filed under seal.

 7

 8 IT IS SO ORDERED.

 9
           July 29, 2019.
10 Dated: _________________                            ___________________________________

11                                                     HON. WILLIAM ALSUP
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     USA MOT. TO FILE DOCUMENTS UNDER SEAL
     CR 19-0026 WHA
                                                   3
